Citation Nr: 1401304	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  07-21 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability. 

2.  Entitlement to service connection for a left leg disability, including as secondary to the service-connected spine disabilities. 

3.  Entitlement to an increased disability rating for residuals of a lumbar spine injury, rated as 10 percent disabling prior to August 28, 2008, and as 20 percent disabling as of that date. 

4.  Entitlement to an increased disability rating for residuals of a cervical spine injury, rated as 10 percent disabling prior to December 16, 2010, and as 20 percent disabling as of that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to January 1980. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Cleveland, Ohio.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Cleveland RO in October 2010.  A transcript of the hearing is associated with the claims files. 

When this case was before the Board in December 2010 and October 2012, it was remanded for additional development.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.





REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.  

In both the December 2010 and October 2012 Board remands, the RO was ordered to obtain copies of federal disability retirement records pertaining to the Veteran.  Following the October 2012 remand a copy of an Office of Personnel Management (OPM) file was obtained and associated with the Veteran's claims files.  This file includes several letters pertaining to the Veteran's retirement, as well as copies of VA outpatient treatment records pertaining to the Veteran.  Forty-eight pages of private medical records are also within the OPM file; however, these records pertain to someone other than the Veteran.  They appear to have been copied and submitted by OPM in error.  This leads the Board to believe that there may be private treatment records related to the Veteran in OPM's file, which were not copied and submitted to VA.  Due to this deficiency, the Board finds that the prior remand directives have yet to be substantially complied with.  Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  The Board regrets any further delay in this case; however, given the circumstances, the Board has no recourse but to again remand the case. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should contact OPM to correct the records obtained related to the private federal disability retirement records pertaining to the Veteran.  In particular, the RO or the AMC must notify OPM that private records from another individual were received and also request that OPM deliver to VA the appropriate private records related to the Veteran.  The RO or the AMC should continue efforts to procure these records until the records are received, it receives specific information that the records sought do not exist, or it is determined that further efforts to obtain them would be futile.  All such efforts should be documented in the record. 

If any records sought are not obtained, the RO or the AMC should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action (if any) to be taken.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issues on appeal, to include whether service connection is warranted for left leg disability on a secondary basis.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                          (CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

